DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election without traverse of 1) mobilizing hematopoietic stem cells into the bloodstream, filed on 05 October 2022 is acknowledged.  
Currently, claims 1-20 are pending, and claims 1-8 are under consideration. Claims 9-20 are withdrawn from further consideration as being drawn to a non-elected invention/ species. 

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 9/4/2020 is acknowledged and has been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/US18/64493 with the international filing date of 12/07/2018, which claims benefit of U.S. provisional application 62/596,422 filed 12/08/2017, which is acknowledged.  

Specification 
Title 
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the elected claims are directed (method).  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is indefinite and confusing for the recitation “A method of mobilizing hematopoietic stem cells into the bloodstream … comprising: administering … “a therapeutically effective amount of a composition …” because the method does not seem to
drawn to a method for disease treatment as no disease or condition specified, and it is unclear for what it is therapeutic, and how “a therapeutically effective amount” is determined.  For example, is such an amount determined based on the mobilization of hematopoietic stem cells into the bloodstream (as set in the preamble)?  However, mobilizing hematopoietic stem cells into the bloodstream, by itself, may not be for therapeutic effect, but for harvesting the hematopoietic cells from blood, for example.  The following is suggested: “an effective amount”.  
Claim 3 recites the limitation "the monomers" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 4-6 are similarly indefinite.   
Claim 4 is indefinite and confusing for the recitation “wherein the … dimer is locked together by disulfide linkages … at least one of the monomers” because a dimer has to be locked by linkages between both monomers.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Volkman et al. (US 7923016 B2, 4/12/2011; provided by applicants), and further in view of Hopman et al. (Blood Rev. 2014 Jan;28(1):31-40).   
Volkman discloses a novel CXCL12-2 locked dimer polypeptide, pharmaceutical compositions thereof, and methods of using said dimer in the treatment such as cancer, and inflammatory disorders, wherein the CXCL12-2 locked dimer polypeptide comprises at least two monomers; the monomers may be identical or may be non-identical, and at least one of the monomers has the amino acid sequence according to SEQ ID NO: 1, or both monomers have the amino acid sequence according to SEQ ID NO:1 (abstract, and column 5, lines 36-43, for example); and is a covalently locked dimer comprising two CXCL12 L36C/A65C sequences (SEQ ID NO: 1) via disulfide bond between cysteine residues at position 36 of one subunit and/or position 65 of the other monomer subunit (column 3, lines 36-39, Fig. 1A, and column 5, lines 47-54, for example).  Volkman’s SEQ ID NO:1 is 100% identical to the present SEQ ID NO:1.  Additionally, Volkman teaches that CXCL12 (SDF-1) is an alpha or CXC type 7.8 kDa CXC chemokine, is the only known natural ligand for CXCR4, and comprises two closely related members: CXCL12- and CXCL12- (column 1, lines 50-55).  Further, Volkman teaches that CXCL12 and CXCR4 also serve to establish a niche environment for hematopoetic stem cells in bone marrow such that blocking the function of CXCL12 leads to mobilization of said stem cells so that they exit the bone marrow and enter the blood stream (column 2, lines 37-41).  Furthermore, Volkman teaches tissues constitutively expressing CXCL12, including, among others, bone marrow (column 27, lines 4-6).  Furthermore, Volkman teaches that the CXCL12-2 locked dimer is a potent inhibitor of CXCL12/CXCR4 mediated chemotaxis of a THP1 cells (a leukemia cell line); and that the dimeric CXCL12 blocks the normal agonistic activity of CXCL12 but does not necessarily prevent the internalization or so-called down-regulation of the target CXCR4 receptor; hence, CXCL12-2 locked dimer not only blocks the chemotactic effect of CXCL12 but also the effective concentration of the CXCR4 receptor on the cell surface decreases, thus, CXCL12-2 locked dimer should be expected to display a high degree of efficacy, even when compared to standard CXCR4 antagonists, which may block agonist activity, but fail to decrease receptor number (column 27, lines 15-17; and column 18, lines 28-37).  Volkman does not teach harvesting the hematopoietic cells from the subject by apheresis after mobilizing hematopoietic stem cells into the bloodstream in a subject with the CXCL12-2 locked dimer.
Hopman teaches that hematopoietic cell transplantation is an important and often lifesaving treatment for many hematological malignancies and select solid tumors as means of reconstitution of blood cells following high dose chemotherapy; and that use of G-CSF mobilized peripheral blood stem cells (PBSCs) has largely replaced bonemarrow (BM) as a source of stem cells for both autologous and allogeneic cell transplantation (page 31, 1st column, 1st paragraph).  Additionally, Hopman teaches that SDF-1/CXCR4 interaction plays a key role in HSC quiescence and retention within the bone marrow, and Plerixafor is a bicyclammolecule which reversibly inhibits SDF-1 binding to CXCR4, promoting HSC mobilization, and is approved to be used in combination with G-CSF for stem cell mobilization in patients with myeloma and lymphoma; and that in a phase II study of Plerixafor compared safety and efficacy of mobilization with Plerixafor and G-CSF to G-CSF alone, G-CSF was administered at 10 μg/kg for 5 days followed by apheresis on day 5 (page 33, 2nd column, 2nd and 3rd paragraphs).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use Volkman’s CXCL12-2 locked dimer for mobilizing (bone marrow) hematopoietic stem cells into the bloodstream in a human patient such as a patient with myeloma or lymphoma, and to harvest the hematopoietic cells from the patient by apheresis after said mobilizing; wherein the CXCL12-2 locked dimer comprises two identical or not identical monomers locked together via disulfide linkages, and at least one of the monomers has the amino acid sequence of SEQ ID NO:1, following the teachings of Volkman and Hopman.  The person of ordinary skill in the art would have been motivated to do so for therapeutic applications such as for more efficiently collecting hematopoietic stem cells from peripheral blood for hematopoietic cell transplantation is an important and often lifesaving treatment for many hematological malignancies and select solid tumors as means of reconstitution of blood cells following high dose chemotherapy; and reasonably would have expected success because both Volkman and Hopman teach that blocking the function of CXCL12 (SDF-1) leads to mobilization of said stem cells so that they exit the bone marrow and enter the blood stream; and Volkman’s CXCL12-2 locked dimer is a potent inhibitor of CXCL12 or an antagonist of its receptor CXCR4.  
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
10/20/22